DETAILED ACTION

This Office Action is in response to the Amendment filed January 15, 2021. Claim(s) 1, 5, 6, 8, 11, 12, 15, and 18 have been amended. Claim(s) 4, 7, and 14 have been canceled. Therefore, Claim(s) 1-3, 5-6, 8-13, and 15-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 8. (Currently Amended) The method according to claim [[4]] 1, wherein the attribute of the resource further comprises an association end time for setting a time for canceling the association.

Claim 11. (Currently Amended) The method according to claim [[4]] 1, wherein the attributes of the resource further comprise an association enabling identifier for setting whether the association between the at least two resources is valid or not.

Allowable Subject Matter

Claim(s) 1-3, 5-6, 8-13, and 15-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose or suggest either singly or in combination detecting a connection state for entities respectively corresponding to the at least two resources; and sending a first request to a common service entity to establish an association between the at least two resources after it is detected that the connection state is established by the entities, wherein the first request is a request for creating or updating a resource, such that attributes of the resource are set on the common service entity to establish the association between the at least two resources; wherein the attributes of the resource comprise an associated member list and an association start time, wherein the association start time is used to set a time for establishing the association, and the associated member list is used to set the associated resources.
For these reasons, the Examiner believes the limitations indicated above and in combination with the rest of the limitations are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on 8:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        2.9.2021